                Case 3:19-cv-00076-YY              Document 1   Filed 01/16/19   Page 1 of 3




Stuart D. Jones, OSB #842568
E-mail: stuart.jones@bullivant.com
BULLIVANT HOUSER BAILEY PC
300 Pioneer Tower
888 SW Fifth Avenue
Portland, Oregon 97204-2089
Telephone: 503.228.6351
Facsimile: 503.295.0915
Attorneys for Defendant Massachusetts Bay
Insurance Company




                                    UNITED STATES DISTRICT COURT

                                           DISTRICT OF OREGON

                                            PORTLAND DIVISION


RITUAL ADORNMENTS, LLC,                                                          Civil No.: __________

                                      Plaintiff,
                                                           NOTICE OF REMOVAL
           v.

MASSACHUSETTS BAY INSURANCE
COMPANY,

                                      Defendant.


           PLEASE TAKE NOTICE that pursuant to U.S.C. § 1332, 28 U.S.C. § 1441(b), and

28 U.S.C. § 1446, Defendant Massachusetts Bay Insurance Company files its Notice of

Removal on the following grounds:

           1.            Massachusetts Bay Insurance Company has been named as the defendant in a

civil action filed in the Circuit Court for the State of Oregon, for the County of Multnomah,

entitled Ritual Adornments, LLC v. Massachusetts Bay Insurance Company, Circuit Court of
 Bullivant|Houser|Bailey PC
                                                                            NOTICE OF REMOVAL
 300 Pioneer Tower
 888 SW Fifth Avenue                                                                     Page 1
 Portland, Oregon 97204-2089
 Telephone: 503.228.6351
                Case 3:19-cv-00076-YY            Document 1      Filed 01/16/19     Page 2 of 3




the State of Oregon (Multnomah County), Case No. 18CV57012.

           2.            True copies of all of the process, pleadings, and orders in the state court

lawsuit received by Defendant Massachusetts Bay Insurance Company to date (i.e., the

Summons and a copy of the Complaint and a copy of the Declaration of Service of the

Summons and Complaint) are attached as Exhibit A.

           3.            This removal petition is being filed within 30 days of the filing and service of

the Summons and Complaint. The state court action commenced when the Complaint was

filed with the Clerk of the Oregon Circuit Court for Multnomah County, Oregon on or about

December 14, 2018. See Exhibit A at p. 5. The Summons and Complaint were served on

December 18, 2018. See Exhibit A at p. 1.

           4.            Complete diversity of citizenship exists between the plaintiff and the

defendant, as this is a controversy between businesses that are incorporated in different states

with their respective principal places of business in different states.

           5.            Defendant Massachusetts Bay Insurance Company was incorporated in the

State of New Hampshire, and its principal place of business is in Worcester, Massachusetts.

See Declaration of Dennis F. McCarthy filed herewith and incorporated herein as Exhibit B.

           6.            Plaintiff Ritual Adornments, LLC is an Oregon limited liability company. The

citizenships of the members of that limited liability corporation are diverse from the

citizenship of Massachusetts Bay Insurance Company. A true copy of an Amended Annual

Report filed by Ritual Adornments, LLC and dated January 9, 2019 was obtained from the

Corporation Division of the Office of the Oregon Secretary of State is attached hereto and

incorporated herein as Exhibit C.

 Bullivant|Houser|Bailey PC
                                                                               NOTICE OF REMOVAL
 300 Pioneer Tower
 888 SW Fifth Avenue                                                                        Page 2
 Portland, Oregon 97204-2089
 Telephone: 503.228.6351
                Case 3:19-cv-00076-YY            Document 1      Filed 01/16/19     Page 3 of 3




           7.            The above-entitled action is a civil action wherein Plaintiff Ritual

Adornments, LLC asserts claims for money damages allegedly caused by a breach of an

insurance contract and a breach of the implied covenant of good faith and fair dealing arising

out of claims Plaintiff Ritual Adornments, LLC allegedly made under an insurance policy

issued by Defendant Massachusetts Bay Insurance Company. Plaintiff Ritual Adornments,

LLC alleges it sustained certain types of damages in an October 19, 2016 explosion and an

October 21, 2016 theft at Plaintiff Ritual Adornments, LLC’s place of business and during

the subsequent investigation and adjustment of the insurance claim.

           8.            The amount in controversy in this matter exceeds $75,000, exclusive of

interests and costs. See Exhibit A at p. 8.

           9.            This is a civil action over which this Court has original jurisdiction pursuant to

28 U.S.C. § 1446(b).

           10.           Defendant Massachusetts Bay Insurance Company is concurrently filing a

Notice of Removal to Federal Court with the Clerk of the Multnomah County Circuit Court

in accordance with 28 U.S.C. § 1446(d).

           DATED: January 16, 2019


                                                      BULLIVANT HOUSER BAILEY PC



                                                      By /s/ Stuart D. Jones
                                                         Stuart D. Jones, OSB #842568
                                                         Telephone: 503.228.6351
                                                         Attorneys for Defendant Massachusetts Bay
                                                         Insurance Company



 Bullivant|Houser|Bailey PC
                                                                               NOTICE OF REMOVAL
 300 Pioneer Tower
 888 SW Fifth Avenue                                                                        Page 3
 Portland, Oregon 97204-2089
 Telephone: 503.228.6351
